Citation Nr: 0730554	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  00-07 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  

3.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.  


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel



INTRODUCTION

The veteran had active service from April 1948 to April 1952 
and from July 1967 to December 1969.  The appellant is the 
veteran's widow.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following Board Remands issued in March 2001, 
July 2006, and December 2006.  This matter was originally on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Board notes that the appellant's claim was permanently 
transferred to the RO in Hartford, Connecticut in August 2001 
because the appellant informed the RO that she had moved to 
West Hartford, Connecticut and wanted to have her claim 
processed there.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran died on August [redacted], 1996.  The death 
certificate identifies the cause of the veteran's death as 
anoxic encephalopathy due to asystolic arrest due to 
congestive heart failure.  

3.  During the veteran's lifetime, service connection was 
established for hepatitis, which was rated as noncompensable 
from November 4, 1953.  The veteran was not service-connected 
for any other disabilities.  

4.  The medical evidence does not show a relationship between 
any cause of the veteran's death and his active military 
service.      

5.  The evidence does not show that the veteran's service-
connected hepatitis was continuously rated totally disabling 
for a period of 10 or more years immediately preceding the 
veteran's death on August [redacted], 1996, or that the veteran was 
rated as totally disabled for a period of not less than 5 
years from the date of his discharge from active duty, or 
that the veteran was a former prisoner of war.  The evidence 
also does not show that the veteran would have met the 
statutory duration requirements but for clear and 
unmistakable error in prior VA rating decisions.  


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred as a 
result of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.301, 3.303, 3.312 (2007).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits under the provisions of 38 U.S.C. § 
1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5109A, 7111 (West 2002); 38 C.F.R. §§ 3.22, 3.105(a), 3.159, 
20.1106, 20.1403 (2007).

3.  The criteria for eligibility for Dependents' Educational 
Assistance Program benefits under 38 U.S.C.A. Chapter 35 have 
not been met.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002); 
38 C.F.R. §§ 3.807, 21.3021 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

The Board initially notes that the appellant's claims were 
denied by the RO in May 1999, which is more than a year 
before the enactment of the VCAA.  Consequently, the 
appellant did not receive VCAA notice prior to the initial 
denial of her claims. Nevertheless, such timing defect 
constitutes harmless error in this case as the appellant was 
subsequently sent adequate VCAA notice and her claims were 
then readjudicated, as will be explained below.   

In correspondence dated in September 2001, the RO advised the 
appellant of what the evidence must show to establish that a 
veteran's death is service-connected and described the type 
of evidence that would support her claim.  The RO also asked 
the appellant to complete the enclosed authorization and 
consent to release information forms so that the RO could 
attempt to request the private medical records identified as 
pertinent to her claims on her behalf.  The RO further asked 
the appellant to send the requested information describing 
additional evidence or the evidence itself to the RO by 
November 17, 2001.  Thus, the appellant was essentially asked 
to provide any evidence in her possession that pertained to 
her claims.  38 C.F.R. § 3.159 (b)(1) (2007).  Moreover, the 
RO explained to the appellant that VA may be able to pay her 
from the date her claims were received if the requested 
information and evidence was received within one year from 
the date of the VCAA notice letter and VA decided that she 
was entitled to benefits.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  While the September 2001 VCAA notice 
letter did not address what the evidence must show to 
establish entitlement to education benefits under 38 U.S.C. 
Chapter 35, the VCAA is not applicable to claims for 
education benefits.  Barger v. Principi, 16 Vet. App. 132 
(2002). 

The Board further observes that the RO provided the appellant 
with a copy of the May 1999 rating decision, the February 
2000 Statement of the Case (SOC), and multiple Supplemental 
Statements of the Case (SSOCs) dated from May 2000 to March 
2007, which included a discussion of the facts of the claims, 
pertinent laws and regulations, notification of the bases of 
the decisions, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the veteran's service medical records, DD Form 214, 
death certificate, and marriage license are associated with 
the claims folder.  The record also includes the April 1954 
VA medical examination report, articles, and written 
statements from the veteran, the appellant, their son, and 
family friends in support of the appellant's claim.  It is 
further noted that medical expert opinions regarding the 
issues on appeal were obtained in April 2006 and February 
2007.  The appellant has also submitted a medical opinion 
from a private psychologist (R.B.B., Ph.D.) dated in March 
2000. 

The Board notes that the RO requested treatment records from 
many medical facilities and physicians that the appellant had 
indicated were pertinent to her claims.  The Houston VAMC 
responded that it had no record of treatment for the veteran 
at the facility in September 2001 correspondence, a private 
hospital (Methodist Hospital) responded that no records were 
found for the veteran in November 2001 correspondence, 
another private hospital (St. Joseph Hospital) responded that 
it was not able to locate records on the veteran in July 2002 
correspondence, and a third private clinic (MacGregor clinic) 
wrote that no records were located with the information 
provided in September 2002 correspondence.  It is 
additionally noted that a private physician (S.S., M.D.) 
wrote in an October 2001 statement that he had retired in 
1998 and closed his office, had retained records for all of 
his patients who did not request their records, and had no 
records or recollection of the veteran.  It is further 
observed that the RO requested the veteran's treatment 
records from Dr. P. but received records for another patient, 
not the veteran.  Moreover, the appellant explained that she 
was either unable to locate the addresses of the other 
private physicians she had identified who had treated the 
veteran (i.e., Dr. J and Dr. S) or the physician had died 
(i.e., Dr. W) in November 2001 and June 2002 correspondence.  
Thus, those records are unavailable for review in connection 
with this appeal and the appellant was so advised in the May 
2003 SSOC.  In consideration of the foregoing, the Board 
finds that the RO has sufficiently made reasonable efforts to 
obtain the treatment records identified by the appellant as 
relevant to her claims and no further efforts are warranted.       

The appellant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claims.  The Board further finds 
that the RO complied with its March 2001, July 2006, and 
December 2006 Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, the Board will proceed with appellate 
review.  


II.	Service Connection for Cause of Death 

Legal Criteria
 
 Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2007).  

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and hypertension 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Analysis 

In numerous written statements contained in the record, the 
appellant contends that the veteran's death was due to 
multiple principal and contributory causes related to 
service, including post-traumatic stress disorder (PTSD), 
hypertension, hepatitis and Korean hemorrhagic fever.  It has 
also been asserted that the veteran's immune system was 
compromised by exposure to DDT and kerosene in service.  

The Board notes that evidence of the veteran's death is of 
record.  Specifically, the veteran's death certificate notes 
that he died in August 1996 of anoxic encephalopathy due to 
asystolic arrest due to congestive heart failure.  
The competent medical evidence of record, however, does not 
show that the veteran's death was due to any illness related 
to active military service for reasons explained in greater 
detail below.          

While the appellant and her son have asserted that the 
veteran's service-connected hepatitis and/or dengue fever 
related to service substantially contributed to his death, 
such assertion is not supported by the evidence.  The record 
reflects that the veteran's service-connected hepatitis had 
been evaluated as nondisabling and assigned a noncompensable 
rating since November 1953.  The veteran did not allege nor 
does the evidence show that his hepatitis increased in 
severity at any time after November 1953.  The Board 
additionally notes that no liver disease is listed as a cause 
of the veteran's death on the death certificate.  It is 
further observed that a VA physician specializing in 
digestive diseases (F.G., M.D.) wrote in February 2007 
correspondence that he had reviewed the veteran's claims file 
and concluded that available records did not document or 
suggest that the veteran had clinically significant chronic 
liver disease as the diseases most likely responsible for the 
veteran's acute jaundice in 1951 (i.e., hepatitis A, 
leptospirosis, and dengue fever) would not have led to 
chronic liver disease.  Moreover, the Board observes that 
there is no competent medical opinion linking a chronic liver 
disease to include hepatitis to the veteran's death of 
record.  Thus, an award of service connection for the cause 
of the veteran's death is not warranted on such basis.  

The Board also recognizes the appellant's assertion that an 
underlying cause of the veteran's death, congestive heart 
failure, resulted from hypertension related to service.  
However, the medical evidence does not show that the 
veteran's hypertension manifested in service or to a 
compensable degree within one year of discharge.  While a VA 
physician's assistant (M.A.C., MPH, PA-C) noted in the 
February 2003 examination report that it was at least as 
likely as not that the veteran's hypertension contributed to 
his congestive heart failure and asystole, she did not also 
suggest that the veteran's hypertension was related to his 
active military service.  Indeed, the veteran's service 
medical records are absent of any findings or treatment for 
hypertension.  Rather, the first clinical finding of 
hypertension of record is not shown until 1955, approximately 
three years after the veteran separated from his first period 
of active service.  The Board also notes that a cardiologist 
(M.D., M.D.) reviewed the veteran's medical history as 
documented in the claims folder and concluded that the 
veteran would not have received a diagnosis of hypertension 
during or within one year after either of his two periods of 
active service in April 2006 correspondence. 

In regard to the appellant's alternative contention that the 
veteran suffered from PTSD due to his active military service 
and symptoms of PTSD such as hyperarousal caused 
cardiovascular disease which led to the veteran's death, the 
Board notes that there is both favorable and unfavorable 
medical evidence regarding the question of whether the 
veteran suffered from PTSD related to service and whether 
PTSD related symptomatology affected the veteran's 
cardiovascular system.  In support of the claim, a private 
psychologist (R.B.B., Ph.D.) wrote in March 2000 
correspondence that the veteran "evidenced a well-documented 
case of PTSD" based on his psychological autopsy review of 
the veteran's records to include statements written by the 
veteran and interview of the appellant regarding the 
veteran's history.  Dr. R.B.B. additionally concluded that 
the temporality of the onset of the hypertension is fully 
consistent with the conclusion that the veteran had PTSD, 
that one of his symptoms was chronic hyper-arousal, and that 
the veteran suffered the predictable effects of such 
symptomatology on his cardiac system.   Dr. R.B.B. further 
reasoned that the events and sequence of symptoms would be 
most difficult to explain without reference to this 
conclusion.  On the other hand, a VA psychologist reviewed 
the veteran's claims folder and wrote in the February 2007 
examination report that the veteran may have experienced 
several diagnostic indicators suggestive of PTSD including 
irritability, sleep disturbance, hyper-arousal, recurrent 
thoughts and nightmares, and avoidance behavior; however, 
there was no documentation regarding the frequency and 
severity of symptoms or that the veteran suffered significant 
vocational and/or social disruption over his lifetime based 
on his reported complaints.  The VA psychologist additionally 
concluded that it was at least likely that the veteran 
suffered from PTSD, but a definitive diagnosis could not be 
rendered based on the review of the second-hand accounts 
documented in the claims folder.  The VA psychologist further 
opined that the causes of death could not be substantially or 
materially determined to have a causal relationship to the 
co-existence of PTSD. 

In any event, the veteran's DD Form 214 does not show that 
the veteran was in receipt of any awards or decorations 
clearly indicative of combat status and the record contains 
no credible supporting evidence of the actual occurrence of 
any claimed stressor events.  In the absence of a verified 
stressor event, PTSD may not be established as related to 
service in this case.  38 C.F.R. § 3.304(f) (2007).  

Furthermore, there is no evidence in the record confirming 
that the veteran was exposed to DDT and kerosene during his 
active military service or that exposure to such chemicals in 
any way contributed to the cause of the veteran's death. 

Although the Board observes that the appellant and her son 
have repeatedly attributed the veteran's death to various 
illnesses claimed to have begun during his military service 
or otherwise resulted from service-connected hepatitis, 
neither the appellant nor her son has the requisite medical 
expertise to offer competent medical opinions regarding the 
cause of the veteran's death.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2007) (noting that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Consequently, their statements are 
afforded no probative value.  

In sum, the medical evidence shows that the veteran died of 
anoxic encephalopathy due to asystolic arrest due to 
congestive heart failure; however, it does not additionally 
show that the veteran's death is in any way related to the 
veteran's military service.  Based on the foregoing, the 
Board finds that a preponderance of the evidence weighs 
against the claim and an award of service connection for the 
veteran's cause of death is not warranted.  38 C.F.R. 
§§  3.303, 3.303, 3.309, 3.312 (2007).


III.	DIC Benefits under the provisions of § 1318  

Legal Criteria 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2007).  

Under 38 C.F.R. § 3.22, a veteran is considered "entitled to 
receive" compensation, in pertinent part, if it is 
determined that the veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the 
specified period required by statute but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2007).  

The Board notes that the regulations pertaining to a 
survivor's claim for death benefits under 38 U.S.C.A. § 1318 
were amended during the course of this appeal.  As the 
appellant filed her claim for DIC benefits in November 1998, 
the Board has considered whether the theory of hypothetical 
entitlement is applicable in this case.  However, the record 
reflects that there was a decision during the veteran's 
lifetime affecting the issue of the assignment of a total 
rating as will be explained in greater detail below and, 
consequently, that theory is not applicable.  Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

Analysis 

In order for the appellant to prevail on her claim for death 
benefits under 38 U.S.C.A. § 1318, the evidence must show 
that the veteran met the statutory duration requirements for 
a total disability rating at the time of his death or that 
such requirements would have been met, but for clear and 
unmistakable error in a previous decision.  

The record reveals that the veteran's only service-connected 
disability, hepatitis, was not continuously rated as 100 
percent disabling for at least 10 years immediately before 
the veteran's death on August [redacted], 1996, the veteran was not 
in receipt of a total disability rating for at least 10 years 
immediately before his death, and the veteran was not 
continuously rated as totally disabled for five years after 
his discharge from his first period of service in April 1952 
or his second period of service in December 1969.  Indeed, 
the veteran's service-connected hepatitis was rated as 
noncompensable for both of the five year periods following 
his discharges from active service.  Furthermore, there is no 
evidence of record to suggest that the veteran was a prisoner 
of war during his active military service.  Therefore, the 
veteran did not meet any of the statutory duration 
requirements for a total disability rating at the time of his 
death and an award of benefits under 38 U.S.C.A. § 1318 on 
such basis is not warranted.

The record additionally does not show that the veteran would 
have received total disability compensation at the time of 
his death for service-connected hepatitis for the specified 
period required but for clear and unmistakable error (CUE) 
committed by VA in a decision on a claim filed during the 
veteran's lifetime.  The Board notes that the RO initially 
denied service connection for hepatitis in June 1954 because 
the service records available at that time did not show the 
presence of or treatment for hepatitis during service.  
However, the RO later established service connection for 
hepatitis in a May 1955 decision after receiving additional 
service records that showed treatment for infectious 
hepatitis in service.  The RO also assigned a noncompensable 
rating from November 1953 based on the April 1954 VA medical 
examination report showing findings of a history of hepatitis 
with no clinical signs and no residuals.  As the medical 
evidence of record at the time of the May 1955 decision 
showed that the veteran had no residuals of hepatitis and the 
schedular criteria pertaining to the assignment of disability 
ratings for hepatitis at that time advised a noncompensable 
rating for hepatitis that was healed and nonsymptomatic, the 
Board finds that the assignment of a noncompensable rating in 
the May 1955 RO rating decision was not clearly and 
unmistakably erroneous.  

Moreover, no rating decisions with respect to any claim for 
disability to include hepatitis subsequent to May 1955 were 
issued during the veteran's lifetime and there are no 
statements from the veteran or other evidence of record to 
indicate that his service-connected hepatitis increased in 
severity between the time of the May 1955 rating decision and 
his death.       

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim.  
Thus, the appellant is not found to be entitled to death 
compensation benefits under 38 U.S.C.A. § 1318.   



IV.	Education Benefits

Legal Criteria 

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse, if the 
applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501 (West 
2002); 38 C.F.R. §§ 21.3020, 21.3021 (2007).  Basic 
eligibility for certification of Dependents' Educational 
Assistance exists if the veteran was discharged from service 
under conditions other than dishonorable, or died in service, 
and either (1) has a permanent total service-connected 
disability, or (2) a permanent total service-connected 
disability was in existence at the date of the veteran's 
death, or (3) died as a result of a service-connected 
disability, or, if a service member (4) is on active duty as 
a member of the Armed forces and now is, and, for a period of 
more than 90 days, has been listed by VA concerned as missing 
in action, captured in line of duty by a hostile force, or 
forcibly detained or interned in the line of duty by a 
foreign government or power. 38 C.F.R. § 3.807 (2007).

Analysis 

In the present case, the veteran was not in receipt of a 
permanent total service-connected disability and did not die 
as a result of a service-connected disability for reasons 
explained in greater detail above.  The appellant has not 
alleged and the evidence does not show that the veteran was 
listed as missing in action, was captured in the line of duty 
by a hostile force, or was forcibly detained or interned in 
the line of duty by a foreign government or power for a 
period of more than 90 days.  Accordingly, Dependents' 
Educational Assistance, pursuant to the provisions of Chapter 
35, Title 38, United States Code, is not warranted.


Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  As the 
preponderance of the evidence weighs against the appellant's 
claims, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.  

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


